On Motion for Rehearing.
Upon application for rehearing, plaintiff challenges the .accuracy of the reference in the opinion to “the expressed limitation that the motor frame was to be carried on hangers depending from the pedal shaft bearing.” He insists that the word “therefrom,” in the claim phrase “hangers 95 depending therefrom,” has for its antecedent the motor frame, and not the pedal; shaft bearing, and that, if this error in the opinion is corrected, the claim will not be limited for the reason which the opinion supposes.
We think plaintiff is specifically correct in this criticism, although we are not sure that it can make any difference whether the hanger depends from the pedal shaft or depends from a frame which is attached to and around, and depends from, tire pedal shaft; but, lest some injustice has been done by this possible error, we have given the subject further examination, in view of the elaborate argument presented on the application for rehearing, and we are confirmed in the idea that, whether or not the claims ought to be read substantially as indicated in the opinion, it is only by such reading that their validity can be saved. Several prior devices had some kind of a motor frame attached to at least one, and usually to two, appropriate parts of the bicycle frame. There was no invention merely in selecting the pedal shaft bearings as one of. the two points at which the motor frame was to be attached. This is only a matter of placing or mounting parts upon a frame, so as to get their most convenient and efficient interrelation. If Blum’s distinctive form of motor frame should be implied, defendant does not use it.
The application for rehearing is denied.